Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Amendment filed on 19/8/2022 and is a response to said Amendment. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 3-11, 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites providing players one volatility option and a plurality of free spins in which a symbol matrix is evaluated to determine whether the matrix includes at least one free game scatter symbol, and if at least one free game scatter symbol is included, to add the multiple or percentage of the bonus prize to a credit balance of the player, whereby the multiple or percentage of the bonus prize is capable of being repeatedly added to the credit balance of the player during the first plurality of free spins. 
	The limitation of Claims 1, 11, and 19 “determine a base game outcome, the base game outcome comprising a plurality of symbols displayed at the plurality of symbol positions; determine that at least one symbol of the plurality of symbols satisfies a bonus meter trigger condition; control the display device to display an animation extending between the bonus meter and at least one symbol position associated with the at least one symbol; cause the bonus meter award amount to be incremented by an amount associated with the at least one symbol; receive a selection of a first volatility option of the plurality of volatility options, the first volatility option associated with a first plurality of free spins and a first multiple of the bonus meter award amount; for each spin of the first plurality of free spins, at least: determine an outcome for the spin, the outcome of the spin comprising a plurality of symbols; evaluate the plurality of bonus symbol positions to determine whether the plurality of bonus symbol positions include a first quantity of bonus award trigger symbols; and in response to determining that the plurality of bonus symbol positions include the first quantity of bonus award trigger symbols, add the first multiple of the bonus meter award amount to a free spin award amount.”, is reasonably and broadly interpreted as covering performance of the limitation in the mind and/or being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. In this case, the limitations “determine a base game outcome, the base game outcome comprising a plurality of symbols displayed at the plurality of symbol positions; determine that at least one symbol of the plurality of symbols satisfies a bonus meter trigger condition; receive a selection of a first volatility option of the plurality of volatility options, the first volatility option associated with a first plurality of free spins and a first multiple of the bonus meter award amount; determine an outcome for the spin, the outcome of the spin comprising a plurality of symbols; evaluate the plurality of bonus symbol positions to determine whether the plurality of bonus symbol positions include a first quantity of bonus award trigger symbols” are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”.
	Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In this case, the limitations of “determine that at least one symbol of the plurality of symbols satisfies a bonus meter trigger condition; control the display device to display an animation extending between the bonus meter and at least one symbol position associated with the at least one symbol; cause the bonus meter award amount to be incremented by an amount associated with the at least one symbol; determine a base game outcome, the base game outcome comprising a plurality of symbols displayed at the plurality of symbol positions; receive a selection of a first volatility option of the plurality of volatility options, the first volatility option associated with a first plurality of free spins and a first multiple of the bonus meter award amount; for each spin of the first plurality of free spins, at least: determine an outcome for the spin, the outcome of the spin comprising a plurality of symbols; evaluate the plurality of bonus symbol positions to determine whether the plurality of bonus symbol positions include a first quantity of bonus award trigger symbols; and in response to determining that the plurality of bonus symbol positions include the first quantity of bonus award trigger symbols, add the first multiple of the bonus meter award amount to a free spin award amount” are viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.
This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of providing players one volatility option and a plurality of free spins in which a symbol matrix is evaluated to determine whether the matrix includes at least one free game scatter symbol, and if at least one free game scatter symbol is included, to add the multiple or percentage of the bonus prize to a credit balance of the player, whereby the multiple or percentage of the bonus prize is capable of being repeatedly added to the credit balance of the player during the first plurality of free spins. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display device, a processor, memory, credit input device, credit output device for providing players one volatility option and a plurality of free spins in which a symbol matrix is evaluated to determine whether the matrix includes at least one free game scatter symbol, and if at least one free game scatter symbol is included, to add the multiple or percentage of the bonus prize to a credit balance of the player, whereby the multiple or percentage of the bonus prize is capable of being repeatedly added to the credit balance of the player during the first plurality of free spins are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1, 3-11, 13-19 are not patent eligible.
The Examiner would like to point out that paragraph 88 of Reeves, US 20180158277, discloses that it is well known to one of ordinary skill in the art, that a gaming machine has a credit meter and the funds in the account of the player are movable to and from the balance of the credit meter during a play session (paragraph 88).
	Claims 3-10, 13-18, and 19 do not remedy the deficiencies of claims 1, 11, and 19, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of and “Mental Process” and “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	




Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. Applicant states:
“The steps of Claim 1 contain precise language regarding how to control a display device to display an animation indicating which at least one symbol is associated with an amount that a bonus meter award will be incremented by (e.g., see FIGS. 4-6). Thus, similar to how the claims of Core Wireless delimit the type of data to be displayed and how to display it, not indexing, the recitations of Claim 1 recite a specific animation that is displayed to efficiently communicate information and improve upon conventional display experiences, not "managing personal behavior or relationships or interactions between people," (Office Action at Pages 4-5). 
Accordingly, for any or all of the above reasons, Applicant respectfully submits that the pending claims are patent-eligible under the first prong of step 2A, and that the Section 101 rejection should be withdrawn.”
	The Examiner disagrees and has provided a breakdown of the limitations and how they are interpreted as “generic computer components claimed at a high level”, “mental process and/or organizing human activity” and/or “Additional element – extra-solution activity” down below. Furthermore, the Examiner believes the “animation indicating which at least one symbol is associated with an amount that a bonus meter award will be incremented by” the applicant is pointing out is merely an extra-solution activity and does not provide an improvement in the performance of the system in which the animation takes place nor is it an element that would make the claimed invention “significantly more”. Independent claims 11 and 19 share similar limitations and interpretations.

a display device (generic computer components claimed at a high level);
a processor (generic computer components claimed at a high level); and 
a memory storing instructions, which when executed by the processor, cause the processor to at least (generic computer components claimed at a high level): 
control the display device to display a plurality of symbol positions and a bonus meter, the bonus meter displaying an award amount (Additional element – extra-solution activity);
determine a base game outcome, the base game outcome comprising a plurality of symbols displayed at the plurality of symbol positions (mental process and/or organizing human activity. A person can determine base outcome in his or her mind)
determine that at least one symbol of the plurality of symbols satisfies a bonus meter trigger condition (mental process and/or organizing human activity. A person can determine base outcome); 
control the display device to display an animation extending between the bonus meter and at least one symbol position associated with the at least one symbol (Additional element – extra-solution activity); 
cause the bonus meter award amount to be incremented by an amount associated with the at least one symbol (Additional element – extra-solution activity); 
receive a selection of a first volatility option of the plurality of volatility options, the first volatility option associated with a first plurality of free spins and a first multiple of the bonus meter award amount (organizing human activity including personal interaction, specifically following rules or instructions of a wagering game.);
for each spin of the first plurality of free spins, at least: determine an outcome for the spin, the outcome of the spin comprising a plurality of symbols (mental process and/or organizing human activity. A person can mentally determine an outcome for a spin by observing and evaluating the symbols.); 
evaluate the plurality of bonus symbol positions to determine whether the plurality of bonus symbol positions include a first quantity of bonus award trigger symbols (mental process and/or organizing human activity. A person can mentally evaluate symbols and determine there is a bonus award trigger symbol that appears.); 
in response to determining that the plurality of bonus symbol positions include the first quantity of bonus award trigger symbols, add the first multiple of the bonus meter award amount to a free spin award amount (Additional element – post-solution activity).

“Here, Applicant respectfully submits that Claim 1 recites additional elements including "control the display device to display a plurality of symbol positions and a bonus meter, the bonus meter displaying an award amount," "control the display device to display an animation extending between the bonus meter and at least one symbol position associated with the at least one symbol," and "cause the bonus meter award amount to be incremented by an amount associated with the at least one symbol." Accordingly, electronic gaming technology is improved by efficiently communicating the transfer of a credit value on the at least one symbol to the bonus meter. See, for example, the as-published specification at paragraph [0076] ("[A]n animation (e.g., a lightning bolt or an electrical spark) may be used to show transfer of a credit value on a designated symbol to bonus meter 405.").” 
	The Examiner disagrees and does not believe that the added limitations provide "[i]mprovements to the functioning of a computer, or to any other technology or technical field." but is merely an extra-solution activity related to providing wagering games. The Examiner believes is an extra-solution activity associated with the abstract idea of “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” because it presents aspects of a wagering game in which the personal behavior of an individual interacting with a machine can be managed (ie: drawing the player’s attention) towards an area that merits attention.

“As shown in FIG. 4, multiple symbols displaying a credit value may be caused to be displayed on the display device. However, a credit value is only added to the bonus meter if a bonus meter trigger condition is met. See, for example, the as-published specification at paragraph [0093] ("Processor 204 may determine whether the displayed symbols in matrix 402 form a trigger condition to increment bonus meter."). Therefore, an animation of the transfer of a credit value on the at least one symbol to the bonus meter communicates which credit value(s) is to be added to the bonus meter based on the bonus meter trigger condition. 
Moreover, the credit value(s) added to the bonus meter determine the bonus meter award amount used to determine each volatility option of the volatility selection at the start of a bonus game, as shown in FIG. 7. Each volatility option is associated with a number of free spins and a multiple of the bonus meter award amount, as recited in Claim 1. See, for example, the as- published specification at paragraph [0095] ("Volatility options may be based on the bonus meter 405 value"). Thus, an amount awarded during the bonus game is reliant on the bonus meter award amount and it is important that the bonus meter award amount, and changes thereto, be communicated clearly and efficiently, Accordingly, as described in the specification and Claim 1, the amounts added to the bonus meter award amount are communicated by the animation extending between the bonus meter and at least one symbol position associated with at least one symbol associated with the amount the bonus meter award amount will be incremented by.”
	The Examiner disagrees. Similar to the Examiner’s response above, the Examiner does not believe "[i]mprovements to the functioning of a computer, or to any other technology or technical field." are being made as a result and is merely associated as extra-solution activities related to the presentation of a reel-based wagering game because it presents aspects of a wagering game in which the personal behavior of an individual interacting with a machine can be managed (ie: drawing the player’s attention) towards an area that merits attention.

“Further, the Office Action at Page 5 states "[t]he claim as a whole is viewed as merely having 'extra-solution activity'." Applicant respectfully submits that the Claim 1 recitations, including "control[ing] the display device to display a plurality of volatility options, each volatility option associated with a number of free spins and a multiple of the bonus meter award amount," "receiv[ing] a selection of a first volatility option of the plurality of volatility options, the first volatility option associated with a first plurality of free spins and a first multiple of the bonus meter award amount," and "control[ing] the display device to initiate the first plurality of free spins" are not merely extra-solution activity. As discussed above, an amount awarded by the bonus game, as determined by the volatility option, is reliant on the bonus meter award amount. Amounts added to the bonus meter award amount are communicated by the animation between the at least one symbol to the bonus meter. Accordingly, efficiently communicating the transfer of an amount on the at least one symbol to the bonus meter is tied to the communication of the amount that may be awarded by the bonus game based on the volatility option, making the determination of the volatility option based on the bonus meter award amount, and the other recitations of the claims, are not merely an extra-solution activity.”
	The Examiner disagrees and reiterates, similarly to above regarding the credit meter. Regarding the “control[ing] the display device to display a plurality of volatility options, each volatility option associated with a number of free spins and a multiple of the bonus meter award amount," "receiv[ing] a selection of a first volatility option of the plurality of volatility options, the first volatility option associated with a first plurality of free spins and a first multiple of the bonus meter award amount," and "control[ing] the display device to initiate the first plurality of free spins", the Examiner maintains that those limitations an directed towards the abstract idea of “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” because it presents aspects of a wagering game in which the personal behavior of an individual interacting with a machine can be managed (ie: the player selecting a volatility option) in which the extra-solution activities are presented (ie: free spins associated with the volatility option chosen.)

 “For at least the reasons provided above, the present claims also satisfy Step 2B of the 2019 PEG. Specifically, it is not well-understood, routine, or conventional in the art at least to control display of an animation to indicate that a bonus meter award will be incremented by an amount associated with at least one symbol and cause the bonus meter award amount to be incremented by an amount associated with the at least one symbol, wherein during free spins, in response to determining that a plurality of bonus symbol positions include a first quantity of bonus award trigger symbols, a first multiple of the bonus meter award amount is added to a free spin award amount.”
	The Examiner disagrees. As stated previously before, as well as in the rejection above, a credit/bonus meter is actually well-known aspect for wagering games to one of ordinary skill in the art. In this case, the Examiner believes its implementation, and being incremented by an amount associated with the at least one symbol, wherein during free spins, in response to determining that a plurality of bonus symbol positions include a first quantity of bonus award trigger symbols, a first multiple of the bonus meter award amount is added to a free spin award amount is merely an extra-solution activity for presenting a wagering game in which there is no actual "[i]mprovements to the functioning of a computer, or to any other technology or technical field." taking place.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715